COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 VALERIE RENEE CRANE,                                           No. 08-13-00132-CR
                                                §
                   Appellant,                                      Appeal from the
                                                §
 v.                                                         County Criminal Court No. 9
                                                §
 THE STATE OF TEXAS,                                          of Tarrant County, Texas
                                                §
                   Appellee.                                       (TC# 1257243)
                                                §

                                          O R D E R

       On June 5, 2014, the Official Court Reporter for the County Criminal Court No. 9 of

Tarrant County, Texas, (“the Official Court Reporter”) electronically submitted an MP4

recording of State’s Exhibit 1A as part of the reporter’s record in the above-captioned case.

Upon review, the file appears to be incomplete and may have become corrupted during the

electronic transfer process. Therefore, the Court on its own motion ORDERS the Official Court

Reporter to re-submit the MP4 file containing State’s Exhibit 1A on or before October 1, 2014.

Further technical issues arising after re-submission, if any, will be resolved by additional orders

from this Court.

       IT IS SO ORDERED this 23th day of September, 2014.

                                             PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.